                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

WILLIAM JONES
                                                                 OPINION AND ORDER
                            Plaintiff,
                                                                     18-cv-393-bbc
              v.

CAPTAIN JAY VAN LANEN and
and LIEUTENANT WICKMAN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Williams Jones is incarcerated at the Green Bay Correctional

Institution. He is proceeding in this case on claims under the First Amendment that

defendants Captain Jay Van Lanen and Lieutenant Wickman retaliated against him and

interfered with his right of access to the courts by destroying legal documents and evidence.

Now before the court is defendants’ motion to transfer the case to the Eastern District of

Wisconsin. Dkt. #13.

       Under 28 U.S.C. § 1404(a), a court may transfer a case to another district in which

the action may have been brought if transfer serves the convenience of the parties and

witnesses and will promote the interest of justice. Coffey v. Van Dorn Iron Works, 796 F.2d

217, 219-20 (7th Cir. 1986). “The statute permits a ‘flexible and individualized analysis.’”

Research Automation, Inc. v. Schrader-Bridgeport International, Inc., 626 F.3d 973, 978

(7th Cir. 2010) (quoting Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988)). Defendants bear the burden of establishing that the proposed new venue is clearly


                                              1
more convenient. Coffey, 796 F.2d at 219.

       The convenience inquiry “generally” focuses on “the availability of and access to

witnesses, and each party’s access to and distance from resources in each forum.” Research

Automation, 626 F.3d at 978. Defendants contend that transfer to the Eastern District,

where Green Bay Correctional Institution is located, is clearly more convenient for the

parties and witnesses because the events at issue occurred there and plaintiff, both

defendants and most potential witnesses (including other Green Bay Correctional employees

and inmates) reside there. They point out that allowing the case to remain in the Western

District would result in substantial expenditures, including personnel resources and travel

costs, if the case proceeds to trial. Although plaintiff opposes the motion, he does not

discuss the relative convenience of the two forums. Therefore, I find that this factor weighs

strongly in favor of transfer.

       The second part of the analysis is the interest-of-justice inquiry, which “relates to the

efficient administration of the court system” and focuses on “factors including docket

congestion and likely speed to trial in the transferor and potential transferee forums, each

court’s relative familiarity with the relevant law, the respective desirability of resolving

controversies in each locale, and the relationship of each community to the controversy.”

Research Automation, 626 F.3d at 978. “The interest of justice may be determinative,

warranting transfer or its denial even where the convenience of the parties and witnesses

points toward the opposite result.” Id.

       Because defendants filed their motion to transfer on the same day as their answer,



                                               2
there has not yet been a scheduling conference and there are no pending motions,

transferring the case will not delay any proceedings. Defendants also submit statistics

showing that the Eastern District and Western District share similar caseloads and that one

district is not clearly faster than the other. Defendants do not argue the remaining factors,

but I have no doubt that both courts are familiar with the relevant law.

       Plaintiff makes the following arguments related to the interest-of-justice inquiry: (1)

Green Bay area residents would be biased against inmates because several violent acts by

inmates have been covered by the Green Bay news media; (2) defendants are influential in

the Green Bay area because of the local community service programs they support (e.g.,

domestic violence, homelessness and veterans); (3) plaintiff’s jailhouse lawyer is familiar with

the practices and procedures of the Western District; (4) this court is familiar with plaintiff’s

allegations; and (5) transfer will delay proceedings. Although a “plaintiff’s choice of forum

is usually given substantial weight,” it “is given less deference ‘when another forum has a

stronger relationship to the dispute.’” Almond v. Pollard, 2010 WL 2024099, at *2 (W.D.

Wis. May 18, 2010) (quoting Amorose v. C.H. Robinson Worldwide, Inc., 521 F. Supp. 2d

731, 735 (N.D. Ill. 2007)). I am sympathetic to plaintiff’s desire to choose the court with

which he is most familiar, but his reasons do not overcome the significant inconvenience to

defendants associated with keeping this case in the Western District.

       Plaintiff does not point to any specific media coverage that he believes will influence

the decision in his case. As defendants point out, all media markets in Wisconsin have

reported various stories related to the Department of Corrections. Sometimes the headlines



                                               3
may elicit sympathy for correctional staff, and other times the headlines may elicit sympathy

for inmates. Apart from plaintiff’s own subjective beliefs, there is no reason to believe that

people in the Green Bay community will have a strong interest in this case, which involves

events that took place within the prison and affect only plaintiff’s individual constitutional

rights.

          Although plaintiff raises general concerns about potential jurors being biased in favor

of defendants, he has not stated that any of the defendants are particularly influential or

well-known in the local area. Even if some of the defendants support local community

causes, jurors are selected from across the Eastern District as a whole and not just from the

City of Green Bay. In addition, the voir dire process is intended to eliminate potential jurors

who have any bias they cannot put aside.

          Finally, the only familiarity that this court has with this case comes from the

screening of plaintiff’s complaint.       The Eastern District will have access to both the

complaint and this court’s screening order. Although plaintiff may be used to this court’s

procedures, the Federal Rules of Civil Procedure and the Federal Rules of Evidence apply in

all federal courts and plaintiff will be provided the Eastern District’s local rules, which are

similar with respect to summary judgment procedures and trial requirements.

          Accordingly, I conclude that transfer to the Eastern District is proper because it is a

clearly more convenient forum and the interests-of-justice factor does not weigh clearly for

or against transfer.




                                                 4
                                         ORDER

       IT IS ORDERED that defendants’ motion to transfer this case to the Eastern District

of Wisconsin, dkt. #13, is GRANTED. This case is TRANSFERRED to the United States

District Court for the Eastern District of Wisconsin.

              Entered this 26th day of November, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                            5
